DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 20, in the reply filed on 11 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claims 4 and 20 are objected to because of the following informalities:  
Regarding claims 4 and 20, the limitation "coumarin based" must be changed to "coumarin-based".
Regarding claim 20, the limitation "a umbelliferone" must be changed to "an umbelliferone".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. pe
The examiner respectfully reminds the Applicant that according to MPEP §2163: 

"2163.02.  Standard for Determining Compliance with Written Description Requirement:

The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon “reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter.” Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting  In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)). Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was “ready for patenting” such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by “whatever characteristics sufficiently distinguish it”).



Original claim 3 recites the limitation "the thiocarbamate-based indicator comprises a 4-methylumbelliferone."
The structure of 4-methylumbelliferone is illustrated on the right of Fig. 2, where R is methyl. However, this structure is not a thiocarbamate compound and cannot reasonably be interpreted as a thiocarbamate-based indicator. Instead, the disclosed thiocarbamate-based indicator is illustrated on the left of Fig. 2. While the disclosed thiocarbamate-based indicator can be a derivative of 4-methylumbelliferone, it does not comprise 4-methylumbelliferone.

    PNG
    media_image1.png
    264
    776
    media_image1.png
    Greyscale

Therefore, the Applicants did not show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention, by description of an actual reduction to practice, or by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the solution." There is insufficient antecedent basis for this limitation because the claim previously introduces "a solution" twice.
Claims 1 and 20 recite the limitation " measuring a change in intensity of the fluorescence." It is unclear whether measuring a change requires a minimum of two measurements (before and after), as opposed to a single measurement after introducing the thiocarbamate-based indicator.
Claim 6 recites the limitation "the sulfur." There is insufficient antecedent basis for this limitation because a thiocarbamate-based indicator need not comprise a single sulfur atom.
Claim 6 recites the limitation "wherein the amount of mercury removes the sulfur from the thiocarbamate-based indicator increasing fluorescence intensity of the thiocarbamate-based indicator." The meaning of this limitation is completely unclear in view of the disclosure. As illustrated in Fig. 2, the reaction between the thiocarbamate-based indicator and mercury forms a fluorescent product that is not the thiocarbamate-based indicator. Fluorescence intensity of the thiocarbamate-based indicator cannot be "increased" by a reaction that transforms the thiocarbamate-based indicator into something else.
Claim 7 recites the limitation "wherein the amount of mercury comprises an amount less than 200 ppb." The transitional phrase "comprising" is open-ended and therefore does not clearly exclude further amounts of mercury such that the amount of mercury in the solution is greater than 200 ppb. See MPEP 2111.03. 
The term "titrating" in claim 8 is used by the claim to mean "adjusting," while the accepted meaning is "measuring the concentration of a solution by titration." The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claims 9 and 20 recite the limitation "the fluorescence intensity." There is insufficient antecedent basis for this limitation in the claim.
The term "fluorometry" in claim 10 is used by the claim to mean "fluorescence," while the accepted meaning is "a method of measuring fluorescence." The term is indefinite because the specification does not clearly redefine the term. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
A broad range or limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation of "solution," and the claim also recites "a water sample," which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-7, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Xu ("Highly selective and sensitive fluorescent probe for the rapid detection of mercury ions," RSC Adv., 2019).
Regarding claims 1, 2, 4, 5, 9, and 20, Xu discloses a method for measuring mercury in a solution (abstract), comprising: 
preparing a thiocarbamate-based indicator, wherein the thiocarbamate-based indicator comprises a umbelliferone derivative comprising a coumarin based fluorophore (probe HCDC, Scheme 1); 
introducing the thiocarbamate-based indicator to a water sample (real water samples, abstract, section 2.4), wherein the solution contains an amount of mercury and the introducing causes a change in fluorescence of the solution (Fig. 1a, 2-4); and 
measuring the amount of mercury in the solution by measuring a change in intensity of the fluorescence, wherein the fluorescence intensity is correlated to a concentration of the mercury in the solution (abstract, section 3.4, Figs. 2 and 4).

    PNG
    media_image2.png
    190
    368
    media_image2.png
    Greyscale

Regarding indefinite claim 6, Xu discloses that the amount of mercury transforms the probe HCDC to fluorescent umbelliferone (Scheme 2).
Regarding claim 7, Xu discloses a detection limit of about 0.3 nM (abstract; section 3.4).
This corresponds to an amount less than 200 ppb, given that 0.01 µM is 2 ppb (page 10554, first para.).

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Xu.
Indefinite claim 8 recites "around a pH of 6." Regarding the meaning of "around," the specification provides the following special definition ([0044], pages 16-17; bolding added): 
It is noted that the values provided herein are to be construed to include equivalent values as indicated by use of the term "about." The equivalent values will be evident to those having ordinary skill in the art, but at the least include values obtained by ordinary rounding of the last significant digit.

This special definition does not limit equivalent values to those obtained by ordinary rounding of the last significant digit, or provide any other objective limit.
Regarding claim 8, Xu discloses [adjusting] a pH of the solution to pH of 7.4 using HEPES buffer (section 2.2). 
Under a first interpretation, a pH of 7.4 is "around a pH of 6," and claim 8 is anticipated by Xu.
Under a second interpretation, a pH of 7.4 is not "around a pH of 6," and claim 8 is obvious over Xu. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Hatiboruah ("Estimation of trace-mercury concentration in water using a smartphone," Measurement 2020).
Regarding indefinite claim 10, Xu does not teach that the measuring comprises measuring [fluorescence] with a hand-held device. However, measuring fluorescence with hand-held devices such as smart phones is well known in the prior art. 
In the analogous prior art of using a fluorescent probe to measure mercury in water (abstract), Hatiboruah discloses measuring fluorescence intensity using a smartphone (abstract; Fig. 2). Hatiboruah teaches that "Over the last decade, numerous researchers across the globe have been engaged in designing of handheld, user-friendly analytical tools to estimate different parameters, including toxic chemicals and elements in water" (page 1, right col., first para.).
For the benefit of user friendly-ness, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute the spectrophotometer of Xu with a handheld device, such as a smartphone.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shu ("Highly Selective Fluorescent Probe for the Sensitive Detection of Inorganic and Organic Mercury Species Assisted by H2O2," Ind. Eng. Chem. Res. 2015) discloses a thiocarbamate-based indicator for the fluorescent detection of mercury (Scheme 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797